           Case 1:20-cv-00883-KG-LF Document 1 Filed 08/31/20 Page 1 of 11




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

GEORGIA VIGIL,

                Plaintiff,

vs.                                                         Case No. 1:20-cv-00883

WALGREEN COMPANY, AND
WALGREENS BOOTS ALLIANCE, INCORPORATED.

                Defendants.

                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendants Walgreen Co. and Walgreens

Boots Alliance, Inc. (“Walgreens” or “Defendants”), by and through counsel, the Modrall Sperling

law firm (Alex C. Walker and Haley B. Adams), hereby remove the above-captioned case from

the Second Judicial District Court for the State of New Mexico, County of Bernalillo, to the United

States District Court for the District of New Mexico. In support thereof, Defendants state as

follows:

      PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

       1.       On June 24, 2020, Plaintiff commenced this action against Defendants by filing a

Complaint in the Second Judicial District Court, County of Bernalillo, State of New Mexico,

assigned case number D-202-CV-2020-03745. On or about July 8, 2020, the Complaint was

served on Defendants.

       2.       Pursuant to 28 U.S.C. § 1446(a) and D.N.M. LR-Civ. 81.1(a), a copy of all process

and pleadings served on Walgreens, together with the Service of Process Transmittals from

Corporation Service Company, in this action is attached hereto as Exhibit A.

       3.       Defendants filed an Answer to Plaintiff’s Complaint on August 7, 2020.
        Case 1:20-cv-00883-KG-LF Document 1 Filed 08/31/20 Page 2 of 11




       4.      On August 10, 2020, Defendants submitted to Plaintiff a request to sign a binding

stipulation that the total relief sought by Plaintiff against Defendants, inclusive of all available

damages and fees, but exclusive of interests and costs, does not exceed $75,000. A copy of the

request for a binding stipulation is attached hereto as Exhibit B.

       5.      On August 20, 2020, Defendants received Plaintiff’s response refusing to sign the

binding stipulation. A copy of Plaintiff’s response is attached hereto as Exhibit C.

       6.      Removal is proper if the Notice of Removal is filed within thirty days after receipt

by defendant of “other paper” from which it may first be ascertained that that the case is one that

is removable. See 28 U.S.C. § 1446(b)(3). In order for the thirty-day period to be triggered, the

Tenth Circuit requires “clear and unequivocal notice from the pleading itself, or a subsequent

‘other paper’ such as an answer to interrogatory.” See Lackey v. Homesite Ins. Co., No. 12-902

LH/RHS, 2012 WL 12905617, at *7 (D.N.M. Dec. 14, 2012) (quoting Akin v. Ashland Chem. Co.,

156 F.3d 1030, 1035 (10th Cir. 1998). “Thus, even if a defendant might ‘reasonably conclude’

from the facts available that the amount in controversy could exceed $75,000, the period for

removal is not triggered absent clear and unequivocal notice of the right to removal.” Id. (quoting

Akin, 156 F.3d at 1036).

       7.       This Notice of Removal is timely because it was filed within thirty days after

receipt of Plaintiff’s August 20, 2020 response refusing to sign the binding stipulation, the point

at which Defendant received “clear and unequivocal notice” from an “other paper” that Plaintiff

was seeking damages in excess of $75,000. See Lackey, 2012 WL 12905617, at *7. (“[T]he thirty-

day period for removal does not begin to run in the face of an ambiguous amount in controversy

in the initial pleading . . . the Court agrees with Defendant that the first ‘paper’ making it clearly

and unequivocally aware that the matter was removable was Plaintiff’s July 25, 2012 Response to



                                                  2
         Case 1:20-cv-00883-KG-LF Document 1 Filed 08/31/20 Page 3 of 11




Defendant’s Request for Admission, where he refused to stipulate or reaffirm his previous

assertion that he was seeking no more than $75,000.”).

        8.      No previous application has been made for the relief requested herein.

        9.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon counsel for Plaintiff and a copy is being filed with the Clerk of the Court for the Second

Judicial District Court, County of Bernalillo, State of New Mexico.

      REMOVAL IS PROPER BECAUSE THIS COURT HAS SUBJECT MATTER
           JURISDICTION PURSUANT TO 28 U.S.C. §§ 1332 & 1441

        10.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332 because

this is a civil action in which the amount in controversy exceeds the sum of $75,000, exclusive of

costs and interest, and the action is between citizens of different states.

        A.      There Is Complete Diversity of Citizenship

        11.     Complete diversity exists between the relevant parties to this action. As alleged in

the Complaint, Plaintiff is currently, and was at all times material to the Complaint, a resident of

Bernalillo County. See Complaint (Exhibit A), ¶ 1. Upon information and belief, Plaintiff is, and

was at the time of filing the Complaint, a citizen of the State of New Mexico.

        12.     Defendant Walgreen Co. is a foreign corporation, organized and existing under the

laws of the State of Illinois, with its principal place of business in the State of Illinois. It is not a

citizen of New Mexico. See Complaint (Exhibit A), ¶ 2.

        13.     Defendant Walgreens Boots Alliance, Inc. is a foreign corporation, organized and

existing under the laws of the State of Delaware, with its principal place of business in the State

of Illinois. It is not a citizen of New Mexico.

        14.     Because Plaintiff is a citizen of New Mexico and Defendants are not citizens of

New Mexico, complete diversity exists between the relevant parties to this action.


                                                   3
          Case 1:20-cv-00883-KG-LF Document 1 Filed 08/31/20 Page 4 of 11




        15.      Because the amount in controversy requirement is met, as shown below, and

because, as shown above, there is complete diversity of citizenship between the parties, removal

of this case to this Court is appropriate.

        16.      Consent of “all defendants who have been properly joined and served” is required

to properly effectuate removal. 28 U.S.C. § 1446(b)(2)(A). Having filed this Notice of Removal,

Defendants necessarily consent to removal.

        17.      Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) because it is the

District Court and division embracing the place where this action is pending.

        B.       The Amount in Controversy Requirement is Satisfied

        18.      The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied. The

amount in controversy in a case where federal jurisdiction is based on diversity of citizenship must

exceed $75,000, exclusive of interest and costs. 28 U.S.C. § 1332(a).

        19.      Plaintiff’s Complaint does not allege damages in a specific amount, which is

consistent with New Mexico procedure.1 Thus, the Complaint does not allege that the amount in

controversy exceeds $75,000.2

        20.      “[T]he amount in controversy is ordinarily determined by the allegations of the

complaint, or, where they are not dispositive, by the allegations in the notice of removal.” Martin

v. Franklin Capital Corp., 251 F.3d 1284, 1290 (10th Cir. 2001). “If the complaint does not

resolve the issue, defendant must affirmatively establish the requisite amount ‘on the face of either

the petition or the removal notice.’” Kercher v. Sanofi Aventis US, LLC, No. 1:09-cv-248




1
  Rule 1-008(A)(3) NMRA provides, “Unless it is a necessary allegation of the complaint, the complaint shall not
contain an allegation for damages in any specific monetary amount.”
2
  In connection with the amount in controversy, in the state Court Plaintiff filed a Court-Annexed Arbitration
Certificate certifying that the amount in controversy exceeds $25,000, exclusive of punitive damages, interest, costs
and attorney’s fees, and that her case is not subject to mandatory arbitration. See Certificate (Exhibit A).

                                                         4
         Case 1:20-cv-00883-KG-LF Document 1 Filed 08/31/20 Page 5 of 11




PJK/ACT, 2009 WL 10699115, at *1 (D.N.M. 2009) (citing Martin, 251 F.3d at 1290). “In doing

so, the defendant must prove contested jurisdictional facts by a preponderance of the evidence.”

Id. (citing McPhail v. Deere & Co., 529 F.3d 947, 953-54 (10th Cir. 2008)).

        21.     “[I]n the absence of an explicit demand for more than $75,000 . . . the defendant

may rely on an estimate of the potential damages from the allegations in the complaint.” McPhail

v. Deere & Co., 529 F.3d 947, 955 (10th Cir. 2008) (citing Meridian Security Ins. Co. v. Sadowski,

441 F.3d 536, 541 (7th Cir. 2006)). “A complaint that presents a combination of facts and theories

of recovery that may support a claim in excess of $75,000 can support removal.” Id.

        22.     If the defendant meets its initial burden to establish, by a preponderance of the

evidence, “jurisdictional facts that ma[k]e it possible that $75,000 [i]s in play,” then “the case stays

in federal court unless it is legally certain that the controversy is worth less than the jurisdictional

minimum.” Id. at 954-55 (citing Meridian Security Ins. Co., 441 F.3d at 540-43). “If the amount

is uncertain then there is a potential controversy, which is to say that at least $75,000 is in

controversy in the case.” Id. at 954.

        23.     “[A] defendant’s notice of removal need include only a plausible allegation that the

amount in controversy exceeds the jurisdictional threshold.” Dart Cherokee Basin Op. Co. v.

Owens, 574 U.S. 81, 89 (2014); Sleep v. Schwan’s Co., No. CV 19-137 GJF/JHR, 2019 WL

2124468, at *3 (D.N.M. May 15, 2019).

        24.     At the outset, Plaintiff’s refusal to stipulate that she is not seeking damages in

excess of $75,000 weighs in favor of a finding that removal jurisdiction is proper. See Aranda v.

Foamex Intern., 884 F. Supp. 2d 1186, 1207 (D.N.M. 2012) (“Aranda has refused to stipulate that

his damages are equal to or less than $75,000.00, which is not unlike the plaintiff’s admission that

her actual damages ‘may very well be’ greater than $75,000.00. McPhail v. Deere & Co., 529 F.3d



                                                   5
         Case 1:20-cv-00883-KG-LF Document 1 Filed 08/31/20 Page 6 of 11




at 956-57 . . . The Court believes that that this refusal to stipulate is relevant evidence; otherwise,

it encourages plaintiff’s to play games with the Court and with the defendant.”); see also Kercher,

2009 WL 10699115, at *2 (“To be sure, many cases have treated evidence of a refusal to stipulate

as a relevant factor along with other factors in deciding whether removal jurisdiction is proper.”)

(citing McPhail, 529 F.3d at 956-57 (finding that a defendant met its burden of demonstrating by

a preponderance of the evidence that plaintiff’s claim exceeded $75,000, relying upon the specific

statutory damages available to plaintiff and the fact that plaintiff refused to stipulate any amount

above $10,000); Oshana v. Coca-Cola Co., 472 F.3d 506, 511-12 (7th Cir. 2006) (removing case

after noting that Plaintiff did not allege a particular damage amount in her complaint and only

stated that she disclaimed damages in excess of $75,000 which the court did not find as binding);

Hanna v. Miller, 163 F. Supp. 2d 1302, 1305-06 (D.N.M. 2001) (noting that a plaintiff’s prior

admission to a particular amount in controversy or refusal to stipulate to a particular amount are

relevant facts when the complaint is silent on a damages amount)).

       25.     Further, Plaintiff in this case alleges various damages, including that “Plaintiff has

been threatened with numerous lawsuits for the cars that she ran into and claims by her insurance

company they will cease insuring her.” Complaint (Exhibit A), ¶ 11.

       26.     Plaintiff also allegedly received injuries from the incident including injuries to her

back, bilateral neck, both thumbs and head. Complaint (Exhibit A), ¶ 14. Plaintiff claims to have

been “continuously treated for these injuries and other indignities she has suffered,” including

being seen as a patient of the New Mexico Orthopedics physicians and being prescribed physical

and occupational therapy for her injuries. Complaint (Exhibit A), ¶¶ 15-16.

       27.     Plaintiff allegedly continues to have difficulty with memory loss and continued

aggravation of her prior back disability. Complaint (Exhibit A), ¶ 16.



                                                  6
        Case 1:20-cv-00883-KG-LF Document 1 Filed 08/31/20 Page 7 of 11




       28.     Plaintiff provides that these conditions have existed for more than six months

following the incident and have become “chronic conditions that will, in all probability, will [sic]

never go away.” Complaint (Exhibit A), ¶ 17.

       29.     Plaintiff further provides that in addition to the damages noted above, she has

medical bills in excess of $6,000 and other damages, including pain and suffering. Complaint

(Exhibit A), ¶ 18.

       30.     Plaintiff seeks at least $6,000 in medical expenses alone. Complaint (Exhibit A), ¶

18. As this Court previously held, “It is common in personal injury to settle on the basis of three

times the medical expenses.” Aranda, 884 F. Supp. 2d at 1207. Using that multiplier, a

conservative settlement figure for Plaintiff’s medical expenses, not including other compensatory

damages, would equal at least $18,000. See Rael v. GEICO Gen. Ins. Co., No. 17-338 SCY/LF,

2017 WL 3051953, *3 (D.N.M. June 27, 2017) (“Of course, rather than blindly being applied, this

formula must give way to the particular facts of a case. Take a plaintiff, for instance, who, as a

precautionary measure, receives a CT scan, an MRI and numerous other expensive medical

procedures after an automobile accident that results in a total medical bill of $35,000. If that

plaintiff incurs no actual injury, his case will not be worth anything close to $105,000. Conversely,

a young plaintiff who expends only $5,000 to learn that he sustained a severe and untreated

herniated disk in a car accident will have a claim worth more than $75,000.”).

       31.     In this case, Plaintiff alleges that she has been continuously treated for her injuries,

seen as a patient by the New Mexico Orthopedics physicians, is being prescribed physical and

occupational therapy for her injuries, has had difficulty with memory loss and aggravation of her

back disability for more than six months following the incident and will deal with these injuries

chronically. Complaint (Exhibit A), ¶¶ 15-17. Applying this formula to the facts alleged in



                                                  7
         Case 1:20-cv-00883-KG-LF Document 1 Filed 08/31/20 Page 8 of 11




Plaintiff’s Complaint suggests Plaintiff’s claimed damages for her injuries alone satisfy the

jurisdictional threshold.

       32.     Plaintiff also intends to recover those damages associated with the threats of

litigation and the loss of an insurance policy. See Complaint (Exhibit A), ¶ 11.

       33.     In Slover v. Equitable Variable Life Insurance Company, a defendant’s notice of

removal recited that Plaintiff’s damages include the loss of the policy of insurance, with a face

value of $100,000. 443 F. Supp. 2d 1272, 1277 (N.D. Okla. 2006). The court reasoned, “[m]any

courts have held that the face value of the policy is the measure of the amount in controversy” and

held that the face value of the policy, taken alone, satisfies the jurisdictional amount. Id. (citing

McCord v. Minn. Mut. Life Ins. Co., 346 F.3d 880, 834-35 (8th Cir. 2003) (citing In re Prudential

Ins. Co. of Am. Sales Practices Litig., 962 F. Supp, 450, 503 (D.N.J. 1997), aff’d, 148 F.3d 283

(3d Cir. 1998) (“Where plaintiffs seek equitable relief pertaining to the enforcement of insurance

policies, the face value of the policy is the measure of the amount in controversy.”), and Guardian

Life Ins. Co. of Am. v. Muniz, 101 F.3d 93, 94 (11th Cir. 1996) (noting that the face value of life

insurance policies constitute the amount in controversy)); and Mass Cas. Ins. Co. v. Harmon, 88

F.3d 415, 416 (6th Cir. 1996) (following the “unanimous federal rule” that the face value of the

policy must be considered in determining whether the jurisdictional amount has been satisfied.)).

       34.     Further, the insurer’s obligation to defend the insured has a value to the insured and

a cost to the insurer, which is to be taken into consideration in determining the existence of an

amount in controversy to satisfy a jurisdictional requirement. See Progressive Cas. Ins. Co. v.

Estate of Crone, 894 F. Supp. 383, 384-385 (D. Kan. 1995) (“However, when an insurance policy

is for $50,000, and the jurisdictional requirement is an amount in excess of $50,000, the insurer’s

obligation to defend has a value to the insured and a cost to the insurer which is to be taken into



                                                 8
         Case 1:20-cv-00883-KG-LF Document 1 Filed 08/31/20 Page 9 of 11




consideration in determining the existence of the jurisdictional amount. See 14A Wright, Miller

and Cooper, Federal Practice and Procedure 2d, § 3702 at 52; [Stonewall Ins. Co. v.] Lopez, 544

F.2d [198, 199 (5th Cir. 1976)]. Therefore, in this case, taking into consideration the $50,000

policy and the value or cost of the obligation to defend, the jurisdictional amount will be deemed

satisfied.”).

        35.     Accordingly, based on Plaintiff’s allegations of past and future injury and damages,

and recovery of those damages associated with the threats of litigation and the loss of an insurance

policy, it is more likely than not that the amount in controversy exceeds the jurisdictional minimum

of $75,000.

        36.     The availability of attorney’s fees may also be considered in determining whether

the amount in controversy is met. Miera v. Dairyland Ins. Co., 143 F.3d 1337 (10th Cir. 1998)

(denying remand of removed action based on availability of attorney’s fees); see also Jamison v.

State Farm Gen. Ins. Co., No. CIV 98-1004 BB/RLP mem. op. (D.N.M. Dec. 7, 1998) (denying

remand of removed action because, in part, “Attorneys’ fees must be included when determining

whether the amount in controversy exceeds the minimum jurisdictional amount for the invocation

of federal jurisdiction,” citing In re Abbott Lab., 51 F.3d 524 (5th Cir. 1995)); Travelers Indemnity

Co. v. Sotheby’s Holding, Inc., Civ. No. 02-691 LFG/DJS Mem. Op. & Order Denying Plaintiffs’

Motion for Remand, at 3 (D.N.M. Oct. 25, 2002) (finding jurisdictional amount established, in

part, by claim for attorney’s fees).

        37.     A reasonable estimate of attorney’s fees is twenty-five to thirty percent of the

requested damages. See Dandy v. Wilmington Fin., Inc., No. 08-1027 JCH/GBW, 2010 WL

11493721, *4 (D.N.M. May 3, 2010). While Plaintiff has not expressly stated her requested

damages, consistent with Rule 1-008(A)(3) NMRA, Plaintiff’s Arbitration Certificate certifies that



                                                 9
        Case 1:20-cv-00883-KG-LF Document 1 Filed 08/31/20 Page 10 of 11




the amount in controversy exceeds $25,000, exclusive of punitive damages, interest, costs and

attorney’s fees. See Certificate (Exhibit A). Conservatively valuing Plaintiff’s insurance policy

at $50,000, and her other compensatory damages at $18,000 with the multiple of three formula set

forth above ($6,000 times three), totaling damages at $68,000, Plaintiff’s attorney’s fees would be

$17,000 at twenty-five percent and $20,400 at thirty-percent of the requested damages. Thus, based

on these conservative estimates, the amount in controversy is between $85,000 ($68,000 damages

and $17,000 in attorney’s fees) and $88,400 ($68,000 in damages and $20,400 in attorney’s fees).

These conservative estimates demonstrate it is entirely plausible that the amount in controversy

exceeds the jurisdictional threshold.

       38.     Therefore, based on Plaintiff’s refusal to stipulate to damages less than $75,000 and

Plaintiff’s allegations, and without in any manner passing on the merits of Plaintiff’s claims and

only taking into account the kinds of damages Plaintiff seeks, Walgreens has demonstrated by the

preponderance of the evidence that at least $75,000 is in controversy in the case, and thus the

amount in controversy requirement of 28 U.S.C. § 1332(a) is satisfied.

                                            NOTICES

       39.     A copy of this notice is being filed with the Clerk of the Second Judicial District

Court, County of Bernalillo, New Mexico in accordance with 28 U.S.C. § 1446(d).

       40.     Pursuant to D.N.M.LR-Civ. 81.1, to the extent not already provided via this Notice,

Defendants will file with the Clerk of the United States District Court for the District of New

Mexico, legible copies of all records and proceedings from the state court action within twenty-

eight days after filing this Notice of Removal.




                                                  10
        Case 1:20-cv-00883-KG-LF Document 1 Filed 08/31/20 Page 11 of 11




       WHEREFORE, for the above-stated reasons, Defendants respectfully remove this action

from the Second Judicial District Court, County of Bernalillo, New Mexico to the United States

District Court for the District of New Mexico.

                                     MODRALL, SPERLING, ROEHL, HARRIS
                                       & SISK, P.A.

                                     By: /s/ Alex Walker
                                        Alex C. Walker
                                        Haley B. Adams
                                        Post Office Box 2168
                                        Albuquerque, New Mexico 87103-2168
                                        Telephone: 505.848.1800
                                        awalker@modrall.com
                                        hadams@modrall.com
                                        Attorneys for Walgreen Co. and Walgreens Boots
                                           Alliance, Inc.


WE HEREBY CERTIFY that on the
31st day of August, 2020, we filed the
foregoing electronically through the
CM/ECF system and served the
following counsel via electronic mail:

       Stephen F. Lawless
       STEPHEN F. LAWLESS, PA
       201 Third Street NW, Suite #505
       Albuquerque, NM 87102
       stephenflawless@gmail.com

MODRALL, SPERLING, ROEHL, HARRIS
  & SISK, P.A.

By: /s/ Alex Walker
   Alex C. Walker
W3818012.DOCX




                                                 11
